Citation Nr: 0534152	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-07 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to August 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.  
During the pendency of the appeal, the veteran relocated to 
Nebraska.  The Lincoln RO is now the agency of original 
jurisdiction (AOJ).

In the veteran's March 2004 substantive appeal, he requested 
a hearing before the Board to be held in Washington, D.C.  
The hearing was scheduled for October 3, 2005.  Notice was 
sent to the last known address of record.  The letter was not 
returned as undeliverable and, thus, the regularity of the 
mail is presumed.  The veteran failed to appear for his 
scheduled hearing.  As such, his request is deemed withdrawn.  
See 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran does not have bilateral hearing loss that was 
incurred in or aggravated by military service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Because a proper VCAA notice was not provided to the 
veteran prior to the initial adjudication of this claim by 
the RO (the "AOJ" in this case), the timing does not comply 
with express requirements of Pelegrini.  Nevertheless, during 
the course of this appeal, the RO did provide the veteran 
with a letter in May 2005, which meets the notification 
requirements of the VCAA.  Therefore, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

First, a development letter was sent to the veteran in 
January 2003 prior to the initial adjudication of his claim 
in April 2003.  He was notified that VA would make reasonable 
efforts to help him obtain evidence in support of his claim.  
The RO also informed the veteran that an examination had been 
requested to determine his current level of disability.  
While this letter did not provide the criteria necessary to 
support a service connection claim, the content of the May 
2005 VCAA notice letter fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
did not respond to the VCAA notice.  As noted in the 
Introduction, the veteran failed to appear for his October 
2005 Board hearing.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  During the course of the 
appeal, the veteran has submitted evidence and argument in 
support of his claim.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 128-29 (Fed. Cir. 2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of her claims.  Id.  The 
Board finds that the present adjudication of the appeal will 
not result in any prejudice to the veteran.  

As noted above, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The May 2005 letter specifically informed the veteran that 
evidence towards substantiating his claim would be evidence 
of: (1) an injury in military service or a disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (2) a current physical or 
mental disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  
Further, the April 2003 rating decision, the February 2004 
statement of the case (SOC), and the May 2004 and May 2005 
supplemental statements of the case (SSOCs), in conjunction 
with the VCAA letter, sufficiently notified the veteran of 
the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim.  

Moreover, the RO specifically informed the veteran of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claim.  Thus, the Board 
finds that he was fully notified of the need to give to VA 
any evidence pertaining to his claim.  All the VCAA requires 
is that the duty to notify is satisfied and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error. 

Service medical and personnel records, a February 2003 report 
of VA examination, and private medical records, have been 
obtained in support of the claim on appeal.  The Board notes 
the veteran's representative argued in its October 2005 Brief 
for a new VA examination.  The basis for this argument was 
that the February 2003 VA examination was stale and a new VA 
examination would determine if the intervening time had 
resulted in the additional decibel needed to satisfy 
38 C.F.R. § 3.385.  As will be discussed below, there is 
sufficient evidence in the claims folder to render a 
determination on the merits of the veteran's claim, to 
include a June 2004 private audiogram submitted by the 
veteran, which demonstrated a hearing loss for VA purposes.  
Thus, a remand for a VA examination is not necessary.  
38 U.S.C.A. § 5103A(d).  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

For a hearing loss claim, impaired hearing will be considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385.  



Analysis

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, he 
asserts that he was routinely exposed to noise during his 
active service.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.

In this matter, the veteran's service personnel records do 
indicate his military occupational specialty (MOS) was 
general field artillery.  The service medical records note 
the veteran was routinely exposed to noise in his MOS.  

In June 1980, a flight physical examination was conducted for 
ROTC Advanced Camp purposes.  The examination contained an 
audiological evaluation.  While there was some hearing loss 
noted at 4000 Hertz, the veteran was not diagnosed with 
hearing loss.  He was found fit for service.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
-
45
LEFT
30
25
25
-
45

During the veteran's active service, a number of audiological 
evaluations were performed.  These evaluations indicate there 
were fluctuations in the veteran's hearing acuity.  In 
October 1983 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
5
5
10
5
15

In September 1984 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
10
10
LEFT
10
15
15
5
10

In November 1985 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
20
15
10
LEFT
0
10
15
15
20

In December 1986 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
5
LEFT
5
20
20
15
5

In May 1988 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
15
15
LEFT
5
10
15
5
5

In June 1989 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
5
LEFT
5
15
15
10
5

In January 1990 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
5
LEFT
5
15
15
10
5

In October 2000 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
25
15
LEFT
5
15
15
15
10

Finally, in April 2002, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
30
25
15
LEFT
10
15
25
20
10

At this time, the audiologist indicated the veteran had not 
noticed any problems with hearing.  The examiner indicated 
that hearing was essentially within normal limits bilaterally 
with mild high frequency sensorineural hearing loss.  There 
was good speech discrimination, 96% on the right and 100% on 
the left.  The audiologist did indicate that hearing loss was 
probably service connected.  The Board would note that while 
there were some shifts in hearing thresholds indicative of 
mild hearing loss, there was improvement in the right ear at 
500 Hertz and 4000 Hertz and in the left at 500 Hertz, 1000 
Hertz, and 4000 Hertz as compared to the June 1980 audiogram 
which was conducted approximately one year before the veteran 
entered active duty.

Post-service, upon VA examination in February 2003, standard 
pure tone audiometric procedure revealed mild sensorineural 
hearing loss at 500 and 2000 Hertz in the right ear and at 
2000 Hertz in the left ear.  The Maryland CNC word list was 
utilized to obtain speech discrimination scores of 100 
percent bilaterally.  The complete pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
25
10
LEFT
25
25
30
20
20

The examiner opined the veteran did not have sufficient 
audiometric pathology to substantiate a claim in either ear 
according to VA guidelines.  

A private audiological examination from Hearing Health Care 
Center of Manassas, Inc., dated in June 2004 indicated that 
pure tone air conduction thresholds for the right ear were in 
the 30 - 45 dB range for the frequencies 250 - 8000 Hz.  
Thresholds for the left ear were in the 20 - 35 dB range, 250 
- 8000 Hz.  Speech discrimination was 100 percent in both 
ears.  The test results were noted to show mild sensorineural 
hearing loss for the right ear with a relatively flat 
configuration.  The left ear results indicated borderline 
normal to mildly reduced hearing, sensorineural in nature, 
slightly poorer in the high frequencies.  The audiologist 
opined that the configuration of the veteran's hearing loss 
was not typical of hearing loss occurring with acoustic 
trauma.

The Board recognizes there was some indication of mild 
sensorineural hearing loss during service and subsequent to 
the veteran's discharge from said service.  As noted above, 
however, for a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores, using the Maryland CNC Test, are 
less than 94 percent.  See 38 C.F.R. § 3.385.  

The objective medical evidence of record does not show 
impaired hearing for VA purposes until the June 2004 private 
audiogram.  Thus, the evidence establishes a current 
diagnosis of bilateral sensorineural hearing loss, but not 
within one year of service discharge so as to permit a grant 
of service connection on a presumptive basis pursuant to 
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
There is no evidence of hearing loss during military service 
which meets the requirements of 38 C.F.R. § 3.385.  Although 
the April 2002 examination report indicated that the 
veteran's hearing loss was probably service-connected, the 
test results did not show a hearing loss for VA purposes.  
Significantly, the June 2004 private audiogram, submitted by 
the veteran, revealed the veteran's pattern of hearing loss 
was not consistent with acoustic trauma as claimed by the 
veteran.  No other comment by the examiner related the 
current hearing loss, which meets the requirements of 
38 C.F.R. § 3.385, to the veteran's military service.  With 
no evidence demonstrating a hearing loss recognized by VA as 
being related to inservice acoustic trauma, or any other 
incident of military service, the evidence does not support a 
grant of service connection for bilateral hearing loss.

While the veteran asserts that bilateral hearing loss has 
been present since his separation from active service and is 
related thereto, his own statements as to the etiology of a 
disease do not constitute competent medical evidence.  
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


